DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 8-18 are pending in this application.
Claims 1 and 14 are currently amended.
Claim 7 was cancelled.
No new IDS was submitted.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered.

Double Patenting
Examiner maintains the previous double patenting rejection. Applicant requested that ‘the rejection be held in abeyance until the Patent Office identifies allowable subject matter as such may obviate the need for the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aksionkin et al. (Pub. No.: US 2018/0025011 A1) (hereinafter, “Aksionkin”) in view of Betzler et al. (Pub. No.: US 2017/0154189 A1) (hereinafter, “Betzler”) and further in view of Fausak et al. (US 2019/0012458 A1) (hereinafter, “Fausak”) in view of Rihn et al. (Patent No.: US 10,116,614 B1) (hereinafter, “Rihn”).
As to claim 1, Aksionkin discloses a computer-implemented method, comprising: 
based on compliance data, received from an entity, associated with a compliance rule of the one or more compliance rules of an endpoint device, scanning, by a device operatively coupled to a processor, the endpoint device for an indication of a violation of the compliance rule associated with a policy (“At data items are scanned to verify compliance with policy rules. Examples described herein optimize scanning by minimizing the amount of data being read during a scan. As such, a small number of files (or portions of files) can be scanned to identify compliance violations.” –e.g. see, [0054], see also, Fig. 4, [0039]; see also, [0038]: herein the data scan service 404 (a device) may utilize policies rules from the repository (i.e. receives compliance data from an entity) for data store policies 408 to scan file data from the data stores 402 (i.e. scans from an endpoint device) in order to determine compliance violations with the policy rules.); and 
in response to the indication of the endpoint device being non-compliant and thereby exhibiting a violation executing, by the device, a script associated with the violation at the endpoint device, resulting in a remediation associated with the violation at the endpoint device (“If any policy violations are identified, flow branches YES and proceeds to operation 516 where one or more actions may be executed to remediate identified compliance violations. An executed action may comprise one or more of: requesting a data owner of a file to remedy the compliance violation, scrubbing a file to remedy a compliance violation, and deleting a file that includes the compliance violation, among other examples.” –e.g., see, [0058], see also, [0038], [0039]). 
Aksionkin may not explicitly disclose employing, by a device operatively coupled to a processor, one or more wrapper rules to determine which one or more compliance rules to execute for an endpoint device based on a client endpoint device configuration, wherein the employing the one or more wrapper rules comprises comprising: based on 
determining, by the device, whether to uninstall the script associated with the violation at the endpoint device to facilitate continuous compliance;
determining, by the device, whether to remove a user account on the endpoint device based on discovery of the indication of endpoint device being non-compliant;
However, in an analogous art, Betzler discloses employing, by a device operatively coupled to a processor, one or more wrapper rules to determine which one or more compliance rules to execute for an endpoint device based on a client endpoint device configuration, wherein the employing the one or more wrapper rules comprises comprising: based on the discovered configuration and a user configurable attribute, specifying which of one or more compliance rules to execute via defined policy map attribute for the one or more wrapper rules (“In block 408, the post installation configuration component may execute a post-installation modification of the configuration settings of the target OS. In block 410, the approval component may check, whether compliance exception pre-approvals provided by the package are available. In case no compliance exception pre-approvals are available, the method may end in block 416. In case a compliance exception pre-approval is provided, the approval component may generate a unique task ID of the respective compliance exception pre-approval in block 412. In block 414, details regarding the compliance exception pre-approval as well as a signature of the same may be sent to 
Therefore, it would have been obvious to one of ordinary skill in the art before the filling date of the invention to modify the teaching of Aksionkin as taught by Betzler in order for guaranteeing a proper functionality of the systems in accordance with legal, economical and organizational requirements. Thus, physical servers and workstations, even virtualized computing resources, need to comply with certain compliance rules e.g. based on company policies and legal requirements regarding hardware as well as software configuration and security as suggested by Betzler (Betzler: Spec [0002]).
Neither Aksionkin nor Betzler explicitly disclose determining, by the device, whether to uninstall the script associated with the violation at the endpoint device to facilitate continuous compliance; determining, by the device, whether to remove a user account on the endpoint device based on discovery of the indication of endpoint device being non-compliant;
However, in an analogous art, Fausak et al. discloses determine, by the device, whether to uninstall the script associated with the violation at the endpoint device to facilitate continuous compliance (“…the security filewall handler will execute code to identify the script, application, or other code issuing the attempted file system operation that constituted the filewall violation event. The file system driver may be instructed to isolate or remove the offending code at 422.” –e.g. see, Fausak: [0062]).
	

Neither Aksionkin nor Betzler nor Fausak  explicitly disclose determining, by the device, whether to remove a user account on the endpoint device based on discovery of the indication of endpoint device being non-compliant;
However, in an analogous art, Rihn discloses determining, by the device, whether to remove a user account on the endpoint device based on discovery of the indication of endpoint device being non-compliant (“A user may create a user account with the social networking service to participate in the social network. To create the account, the user has to agree to abide by the TOS of the social networking service. The TOS may particularly prohibit a single user from creating serial accounts. A user account that violates the TOS is deemed to be an abusive user account. Abusive user accounts may be deleted, suspended, rate-limited, or be subjected to other punishment by the social networking service. The social network system 210 may host a group identifier 110 to process social network data to identify abusive user accounts (see arrow 202). This allows the social networking service itself to police its user base.” –e.g. see, col. 4, lines 1-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the teaching of Aksionkin, Betzler and Fausak as 

As to claim 14, Aksionkin discloses a computer-implemented method, comprising: 
based on compliance data, received from an entity, associated with a compliance rule of an endpoint device, scanning, by a device operatively coupled to a processor, the endpoint device for an indication of a violation of the compliance rule associated with a policy (“At operation 510, data items are scanned to verify compliance with policy rules. Examples described herein optimize scanning by minimizing the amount of data being read during a scan. As such, a small number of files (or portions of files) can be scanned to identify compliance violations.” –e.g. see, [0054], see also, Fig. 4, [0039]; see also, [0038]: herein the data scan service 404 (a device) may utilize policies rules from the repository (i.e. receives compliance data from an entity) for data store policies 408 to scan file data from the data stores 402 (i.e. scans from an endpoint device) in order to determine compliance violations with the policy rules); 
generating, by the device, and based on a determination that the endpoint device is non- compliant, a new compliance rule in lieu of generating a script to remediate the non-compliance of the endpoint device (“If any policy violations are identified, flow branches YES and proceeds to operation 516 where one or more actions may be executed to remediate identified compliance violations. An executed action may comprise one or more of: requesting a data owner of a file to remedy the compliance violation, scrubbing a file to remedy a compliance violation, and deleting a file that includes the compliance violation, among other examples.” –e.g., see, [0058], see also, [0038], [0039]).  
Aksionkin may not explicitly disclose receiving, by the device, from the endpoint device, a non-compliance exception request based on a determination that the endpoint device is non-compliant; 
accessing, by the device, a rule database to determine if a previous non-compliance exception request has been granted for the policy; 
determining, by the device, whether to remove a user account on the endpoint device based on discovery of the indication of endpoint device being non-compliant;
However, in an analogous art, Betzler discloses receiving, by the device, from the endpoint device, a non-compliance exception request based on a determination that the endpoint device is non-compliant (“According to embodiments, the method further comprises: in response to determining that the detected non-compliance is not matching with any of the pre-approved non-compliances, requesting by the compliance management system a compliance exception approval for the detected non-compliance, approving the detected non-compliance by the compliance management system upon receiving a compliance exception approval for the detected non-compliance.” –e.g. see, [0056]; herein a non-compliance is detected and compared with existing/pre-approved policies); 
accessing, by the device, a rule database to determine if a previous non-compliance exception request has been granted for the policy (“The logfile 130 may be stored in an exception log repository 140. Thus, in case all non-compliances detected match with pre-approved non-compliances 710, the compliance management system 300 may perform an entirely automated exception approval 302 resulting in a set of virtual machines 104', 106', 108' with modified configurations which may only comprise approved non-compliances.” –e.g. see, [0073]; herein, logfile contains a previous non-compliance exception request that was approved; see also, [0055], [0056]).
Betzler further discloses generating, by the device, and based on a determination that the endpoint device is non- compliant, a new compliance rule in lieu of generating a script to remediate the non-compliance of the endpoint device (“The logfile 130 may be stored in an exception log repository 140. Thus, in case all non-compliances detected match with pre-approved non-compliances 710, the compliance management system 300 may perform an entirely automated exception approval 302 resulting in a set of virtual machines 104', 106', 108' with modified configurations which may only comprise approved non-compliances.” –e.g. see, [0073]; herein, automated exception approval resulting with modified configurations reads on generating a new compliance rule in lieu of generating a script to remediate the non-compliance).
Therefore, it would have been obvious to one of ordinary skill in the art before the filling date of the invention to modify the teaching of Aksionkin as taught by Betzler in order for guaranteeing a proper functionality of the systems in accordance with legal, economical and organizational requirements. Thus, physical servers and workstations, even virtualized computing resources, need to comply with certain compliance rules e.g. 
Neither Aksionkin nor Betzler explicitly disclose determine, by the device, whether to uninstall the script associated with the violation at the endpoint device to facilitate continuous compliance; determining, by the device, whether to remove a user account on the endpoint device based on discovery of the indication of endpoint device being non-compliant;
However, in an analogous art, Fausak et al. discloses determine, by the device, whether to uninstall the script associated with the violation at the endpoint device to facilitate continuous compliance (“…the security filewall handler will execute code to identify the script, application, or other code issuing the attempted file system operation that constituted the filewall violation event. The file system driver may be instructed to isolate or remove the offending code at 422.” –e.g. see, Fausak: [0062]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the teaching of Aksionkin and Betzler as taught by Fausak in order to provide security control of file accesses for information handling systems in protection against damage caused by malware as suggested by Fausak (para 1).
However, in an analogous art, Rihn discloses determining, by the device, whether to remove a user account on the endpoint device based on discovery of the indication of endpoint device being non-compliant (“A user may create a user account with the social networking service to participate in the social network. To create the user has to agree to abide by the TOS of the social networking service. The TOS may particularly prohibit a single user from creating serial accounts. A user account that violates the TOS is deemed to be an abusive user account. Abusive user accounts may be deleted, suspended, rate-limited, or be subjected to other punishment by the social networking service. The social network system 210 may host a group identifier 110 to process social network data to identify abusive user accounts (see arrow 202). This allows the social networking service itself to police its user base.” –e.g. see, col. 4, lines 1-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the teaching of Aksionkin, Betzler and Fausak as taught by Rihn in order to address issues of abusive user accounts, thus, protecting the environment from abusive users.

As to claim 2, the combination of Aksionkin, Betzler,  Fausak and Rihn disclose further comprising: in response to the remediation, transmitting, by the device, report data associated with a compliance database, wherein the report data is formatted according to a defined format (Aksionkin: [0039]; herein, Processing operations executed by the data scan service 404 may generate a report of compliance 410 with the policy rules based on scanning of file data from data stores 402). 



As to claim 4, the combination of Aksionkin, Betzler,  Fausak and Rihn disclose receiving from the endpoint device, by the device, exception data associated with an exception to the compliance rule (Betzler: [0073]; herein, The compliance exceptions pre-approvals 710 may be used by the compliance management system 300 for an automated compliance exception approval 302. The compliance management system 300 may check the compliance of the modified virtual machines 104', 106', 108' resulting from deployment of package 700. Non-compliances detected by the compliance management system 300 may be compared with the pre-approved non-compliances provided by the compliance exceptions pre-approvals 710. See also, Aksionkin: col. 14, lines 34-44).

As to claim 5, the combination of Aksionkin, Betzler,  Fausak and Rihn disclose wherein the endpoint device comprises a computer (Aksionkin: Fig. 4, [0039], [0054]).



As to claim 8, the combination of Aksionkin, Betzler,  Fausak and Rihn determining, by the device, if the endpoint device has any other pending or approved exception requests (Betzler: “The logfile 130 may be stored in an exception log repository 140. Thus, in case all non-compliances detected match with pre-approved non-compliances 710, the compliance management system 300 may perform an entirely automated exception approval 302 resulting in a set of virtual machines 104', 106', 108' with modified configurations which may only comprise approved non-compliances.” –e.g. see, [0073]; herein, logfile contains a previous non-compliance exception request that was approved; see also, Betzler: [0055], [0056]).

As to claim 9, the combination of Aksionkin, Betzler,  Fausak and Rihn determining, by the device, if a second endpoint device has been granted an exception request associated with the compliance rule for a defined policy (Betzler: [0073]; herein, The compliance exceptions pre-approvals may be used by the compliance management system 300 for an automated compliance exception approval for multiple endpoint devices. See also, Aksionkin: Fig. 4, [0039], [0054]; Betzler: [0055], [0056], [0073]).




As to claim 16, the combination of Aksionkin, Betzler,  Fausak and Rihn further comprising: adding, by the device, script metadata to a script database to further improve scripts to be executed at the endpoint device; and creating, by the device, a model-driven user interface for scripts based on the script metadata (Aksionkin: [0039]; herein, Processing operations executed by the data scan service 404 may generate a report of compliance 410 with the policy rules based on scanning of file data from data stores 402. See also, Burns: “The policy agent 164 may transmit the report data 170 to the policy service 110 (e.g., in accordance with a reporting schedule included in the configuration policy 150), where the report data 170 includes results of processing the configuration policy 150.” –e.g. see, [0026]).  

As to claim 17, the combination of Aksionkin, Betzler,  Fausak and Rihn further comprising: accessing, by the device, the rule database to determine if the endpoint device has any other pending or approved exception requests, wherein the previous The logfile 130 may be stored in an exception log repository 140. Thus, in case all non-compliances detected match with pre-approved non-compliances 710, the compliance management system 300 may perform an entirely automated exception approval 302 resulting in a set of virtual machines 104', 106', 108' with modified configurations which may only comprise approved non-compliances.” –e.g. see, [0073]; herein, logfile contains a previous non-compliance exception request that was approved; see also, [0055], [0056]).

As to claim 18, the combination of Aksionkin, Betzler,  Fausak and Rihn disclose wherein the employing the one or more wrapper rules further comprises: discovering software for which a policy exists by executing discovery and saving the discovered state prior to compliance rule enforcement (Betzler: [0076]; the post installation configuration component may execute a post-installation modification of the configuration settings of the target OS. In block 410, the approval component may check, whether compliance exception pre-approvals provided by the package are available. See also, [0055], [0056], [0073]).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Aksionkin in view of Betzler in view of Fausak in view of Rihn and further in view of Burns et al. (Pub. No.: US 2012/0084412 A1) (hereinafter, “Burns”).



based on compliance data, received from an entity, associated with a compliance rule of an endpoint device, scanning, by a device operatively coupled to a processor, the endpoint device for an indication of a violation of the compliance rule associated with a policy (“At operation 510, data items are scanned to verify compliance with policy rules. Examples described herein optimize scanning by minimizing the amount of data being read during a scan. As such, a small number of files (or portions of files) can be scanned to identify compliance violations.” –e.g. see, [0054], see also, Fig. 4, [0039]; see also, [0038]: herein the data scan service 404 (a device) may utilize policies rules from the repository (i.e. receives compliance data from an entity) for data store policies 408 to scan file data from the data stores 402 (i.e. scans from an endpoint device) in order to determine compliance violations with the policy rules); 
in response to the indication of the endpoint device being non-compliant and thereby exhibiting the violation, facilitates execution of a script associated with the violation at the endpoint device, resulting in a remediation associated with the violation at the endpoint device (“If any policy violations are identified, flow branches YES and proceeds to operation 516 where one or more actions may be executed to remediate identified compliance violations. An executed action may comprise one or more of: requesting a data owner of a file to remedy the compliance violation, scrubbing a file to remedy a compliance violation, and deleting a file that includes the compliance violation, among other examples.” –e.g., see, [0058], see also, [0038], [0039]); 

accessing, by the device, a rule database to determine if a previous non-compliance exception request has been granted for the policy;  
in response to determination that the previous non-compliance exception request has been granted, generating, by the device, an available override and one or more values to set for attributes of the policy, and storing, by the device, the one or more values in the endpoint device.
However, in an analogous art, Betzler discloses receiving, by the device, from the endpoint device, a non-compliance exception request based on a determination that the endpoint device is non-compliant (“According to embodiments, the method further comprises: in response to determining that the detected non-compliance is not matching with any of the pre-approved non-compliances, requesting by the compliance management system a compliance exception approval for the detected non-compliance, approving the detected non-compliance by the compliance management system upon receiving a compliance exception approval for the detected non-compliance.” –e.g. see, [0056]; herein a non-compliance is detected and compared with existing/pre-approved policies); and  315/841,915 
accessing, by the device, a rule database to determine if a previous non-compliance exception request has been granted for the policy (“The logfile 130 may be stored in an exception log repository 140. Thus, in case all non-compliances detected match with pre-approved non-compliances 710, the compliance management system 300 may perform an entirely automated exception approval 302 resulting in a set of virtual machines 104', 106', 108' with modified configurations which may only comprise approved non-compliances.” –e.g. see, [0073]; herein, logfile contains a previous non-compliance exception request that was approved; see also, [0055], [0056]);  
Therefore, it would have been obvious to one of ordinary skill in the art before the filling date of the invention to modify the teaching of Aksionkin as taught by Betzler in order for guaranteeing a proper functionality of the systems in accordance with legal, economical and organizational requirements. Thus, physical servers and workstations, even virtualized computing resources, need to comply with certain compliance rules e.g. based on company policies and legal requirements regarding hardware as well as software configuration and security as suggested by Betzler (Betzler: Spec [0002]).
Neither Aksionkin nor Betzler nor Fausak nor Rihn explicitly disclose in response to determination that the previous non-compliance exception request has been granted, generating, by the device, an available override and one or more values to set for attributes of the policy, and storing, by the device, the one or more values in the endpoint device.
However, in an analogous art, Burns discloses in response to determination that the previous non-compliance exception request has been granted, generating, by the device, an available override and one or more values to set for attributes of the policy, and storing, by the device, the one or more values in the endpoint device (“The policy agent 164 may subsequently process the stored configuration policy (e.g., in accordance with a processing schedule included in the Processing the configuration policy 150 may include evaluating configuration parameters at the managed computing device 163 for compliance with the configuration policy 150. Processing the configuration policy 150 may also include determining that a particular configuration parameter is non-compliant with the configuration policy 150 and updating the particular configuration parameter in order to comply with the configuration policy 150.” –e.g. see, [0025]; herein, updating the particular configuration parameter reads on setting one or more value for attributes of the policy).
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the teaching of Aksionkin,Betzler, Fausak and Rihn as taught by Burns in order to make sure managed computing devices receive a configuration policy identifying a desired configuration and may report back to the policy service the status of their individual configurations with respect to the desired configuration as taught by Burns (Burns: para 2). 

As to claim 11, the combination of Aksionkin, Betzler, Fausak, Burns and Rihn disclose further comprising: removing, by the device, the endpoint device from a system with which the endpoint device is associated and wherein the removing is based on the indication of the violation of the compliance rule (Betzler: [0078]; herein, In case no explicit approval is provided, the automated approval component may automatically initiate a cancellation of the modifications responsible for the non-compliance identified in block 510. See also, Betzler: [0055], [0056], [0073]).  

transmit the report data 170 to the policy service 110 (e.g., in accordance with a reporting schedule included in the configuration policy 150), where the report data 170 includes results of processing the configuration policy 150.” –e.g. see, [0026]). 
 
As to claim 13, the combination of Aksionkin, Betzler, Fausak, Burns and Rihn disclose further comprising: accessing, by the device, the rule database to also determine if the endpoint device has any other pending or approved exception requests, wherein the previous non-compliance exception request was received prior to the non-compliance exception request (Betzler: “The logfile 130 may be stored in an exception log repository 140. Thus, in case all non-compliances detected match with pre-approved non-compliances 710, the compliance management system 300 may perform an entirely automated exception approval 302 resulting in a set of virtual machines 104', 106', 108' with modified configurations which may only comprise approved non-compliances.” –e.g. see, [0073]; herein, logfile contains a previous non-compliance exception request that was approved; see also, [0055], [0056]).

Response to Arguments
Applicant has amended independent claims 1 and 14 which necessitated a new ground of rejection, see rejection above. Applicant's arguments regarding claims 10-13 filed on 03/15/2021 have been fully considered but they are not persuasive. 

	Applicant argued regarding claim 10 on pages 7-8 of the remark that: “While the Burns reference may disclose that configuration parameters of configuration policy may be evaluated, determined to be non-compliant and updated to comply with the configuration policy, such fails to teach, disclose or suggest, alone or in combination with the other cited references, the elements recited as "in response to a determination that the previous non-compliance exception request has been granted, generating, by the device, an available override and one or more values to set for attributes of the policy, and storing, by the device, the one or more values in the endpoint device" because determination that a parameter is non- compliant and updating it to be compliant is distinct from "determination that the previous non- compliance exception request has been granted" (emphasis added) because a non-compliance exception request is not disclosed in the art, and determining whether a non-compliance exception request "has been granted" (emphasis added) in the past is not disclosed in the art. For at least this reason alone, none of the cited references, alone or in combination, teach, disclose or suggest the elements of claim 10. Second, Burns also fails to disclose, teach or suggest, alone and in combination with the other cited references "generating . . . an available override and one or more values" (emphasis added) because updating a parameter does not disclose "generating an available override and one or more values" 
	Examiner respectfully disagrees with the Applicant’s argument and would like to point out that the second reference Betzler teaches determining if a previous non-compliance exception request has been granted for the policy by inspecting a logfile of the exception that is stored in an exception repository (“The logfile 130 may be stored in an excpetion log repository 140. Thus, in case all non-compliances detected match with pre-approved non-compliances 710, the compliance management system 300 may perform an entirely automated exception approval 302 resulting in a set of virtual machines 104’, 106’, 108’ with modified configurations which may only comprise approved non-compliances.” –e.g. see, Betzler: [0073]; herein, logfile contains a previous non-compliance exception request that was approved; see also, [0055], [0056]). Burn was cited to show that a policy can be reconfigured and updated and the updated version can be stored. Burn discloses available override and one or more values to set for attributes of the policy, and store, by the processor, the one or more values in the endpoint device (“The policy agent 164 may subsequently process the stored configuration policy (e.g., in accordance with a processing schedule included in the configuration policy 150). Processing the configuration policy 150 may include evaluating configuration parameters at the managed computing device 163 for 


	Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256.  The examiner can normally be reached on Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495                                                                                                                                                                                                        




/HENRY TSANG/           Primary Examiner, Art Unit 2495